Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT

                                  No. 04-19-00755-CR

                                  Ernest R. CEPEDA,
                                       Appellant

                                            v.

                                 The STATE of Texas,
                                       Appellee

              From the 144th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2019CR7864
                       Honorable Ray Olivarri, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED.

    SIGNED March 18, 2020.


                                             _________________________________
                                             Liza A. Rodriguez, Justice